DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2021 was filed after the mailing date of the Non-Final Office Action on 12/8/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment of 3/8/2021 has been entered.
Disposition of claims: 
Claims 1 and 3-21 are pending.
Claims 1, 3-4, 8, 10, 15, and 17-21 have been amended.
The amendments to Drawings have overcome the objection of Drawings set forth in the last Office Action. The objection has been withdrawn.
The amendments to claim 10 regarding replacement with Formulas (B-1) to (B-7) have overcome the objection of claim 10 set forth in the last Office Action. The objection has been withdrawn.
The amendments to claims 1-4, and 8 regarding removal of fluorenyl group have overcome the rejections of claims 1-21 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The amendments to claims 15, 18, and 20 regarding replacements with claim term, “electric” have overcome the rejections of claims 15, 18, and 20 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The amendments to claims 1, 3-4, 8, 10, 15, and 17-21 have overcome:
the rejections of claims 1-2, 4-5, 9-12, and 14-17 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0047527 A1, hereafter Lee), 
the rejections of claims 6-7 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0047527 A1) as applied to claim 1 above, further in view of Uezawa et al (US 2016/0164046 A1, hereafter Uezawa), and
the rejections of claims 18-21 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0047527 A1) as applied to claim 1 above, in view of Pang et al. (A full-color, low-power, wearable display for mobile applications, SPIE, 03/29/2012, hereafter Pang), set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the last paragraph of page 30 through the first paragraph of page 32 of the reply filed 3/8/2021 regarding the rejections of claims 1-2, 4-5, 9-12, and 14-17 under 35 U.S.C. 103 over Lee, the rejections of claims 6-7 under 35 U.S.C. 103 over 
Applicant argues that the amendment to delete “-L’-N(Ra)(Rb)” from the definition of R1 and R2, neither can be such an amino group and therefore neither can forms a N-containing fused ring that is existing in the Lee et al.’s compounds of C26 and H2-156. 
The rejections have been withdrawn, rending this argument moot.
Applicant’s arguments see the second paragraph of page 32 through the second paragraph of page 33 of the reply filed 3/8/2021 regarding the rejections of claims 1, 5, 9-10, 12-13, and 15-21 under 35 U.S.C. 103 over Kondakova/Kai and the rejections of claim 3 under 35 U.S.C. 103 over Kondakova/Kai/Sisk set forth in the Office Action of 12/08/2020 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejections are made in view of Park et al. (WO 2013/105747).
Applicant’s arguments see the third paragraph of page 33 through the first paragraph of page 34 of the reply filed 3/8/2021 regarding the rejections of claims 1-2, 4-5, 8-10, 12, 15, and 17-21 under 35 U.S.C. 103 over Katakura/Lee/Kai set forth in the Office Action of 12/08/2020 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejections are made in view of Park et al. (WO 2013/105747).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 7, and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kondakova et al. (US 2007/0252516 A1, hereafter Kondakova), in view of Park et al. (WO 2013/105747, machine-translated English documents is referred to,  hereafter Park). 
Regarding claims 1, 4, 9-12, and 15-17, Kondakova discloses an organic electric element (“organic light-emitting diode” in [011], [089]; “Device Example 1-1” in [346]-[355]) comprising a first electrode (ITO), a second electrode (aluminum), and an organic material layer between the two electrodes; wherein the organic material layer comprises a hole transport layer (“hole transporting layer”, “NPB” in [350]), an emission auxiliary layer (“exciton/electron blocking layer”, TCTA in [351]), and an emitting layer; the emitting layer comprises a first host 2ppy)3 in [352]); and the emitting layer is phosphorescent light emitting layer.
Kondakova further discloses a display device (“passive matrix display” in [087]) comprising the organic electric element of the invention (“OLED”) and a control part (“thin film transistors”).

    PNG
    media_image1.png
    347
    605
    media_image1.png
    Greyscale

The first host compound (hole transporting co-host) and the emission auxiliary layer compound of Kondakova (TCTA) have identical structure as Applicant’s Formula (3) in claim 1, wherein: 1) Ar3 and Ar4 are each a C2-C60 heterocyclic group including at least one hetero atom of N (carbazole), with the proviso that where Ar1 and Ar2 form a ring, the compound of Formula (1) is represented by Formula (3); 2) a and b can be each 0; 3) R1 and R2 are each hydrogen; 4) L3, L4, and L5 are each C6-C60 arylene group (phenylene) provided that except when L5
The second host compound (TPBI) of the device of Kondakova does meet the limitation of Applicant’s Formula (2). However, Kondakova does teach that a triazine is one of desirable second host materials (“electron transporting co-host” in [211]).
Park disclose a compound having general structure of Formula 1 ([042]) and exemplifies a specific compound, Compound 6-8 ([093]), wherein Compound 6-8 of Park include triazine.

    PNG
    media_image2.png
    425
    804
    media_image2.png
    Greyscale

The Formula 1 of Park, wherein R1 to R10 can be hydrogen, C6-C60 fused aromatic ring, C1 to C50 alkyl group or C2-C20 alkenyl group ([043]); adjacent groups among R1 through R10 can form at least one ring ([044]), wherein the adjacent substituent groups can be R1 and R2, R3 and R4, and/or R5 and R6 ([045]); the ring formed by bonding of adjacent groups among R1 to R10 can be benzene ([046]); X and Y can be S, O ([048]); m and n can be 0 or 1, and m+1=1 ([048]); L can be a direct bond ([050]); Ar1 can be C2 to C60 heterocyclic group including at least one heteroatom of N ([052]).
The Compound 6-8 of Park is identical to Applicant’s Formula (2); wherein 1) Ar5 is a C2-C60 heterocyclic group including at least one heteroatom of N (triazine); 2) c and e are 0; 3) R3 and R5 are hydrogen; R4 is a C1-C50 alkyl group or a C2-C20 alkenyl group; a plurality of R4 6 is a single bond; 5) A and B are each independently a C6-C60 aryl group (A is naphthyl; B is phenyl), provided that when A and B are a substituted or unsubstituted C6 aryl group (phenyl group), d is 2, and R4s are bonded to each other to form an aromatic or heteroaromatic group; 6) i is 1 and j is 0, with the proviso that i + j is 1; 7) X1 is S; X2 is not selected; wherein the heterocyclic group (triazine) is substituted with one or more substituents of a C6-C20 aryl group (phenyl).
Park teaches the compound of the invention can be used as host material of the emitting layer of an organic electric device ([032], [542]).
Park teaches the organic electric element comprising the compound of the invention provides high luminous efficiency, lifetime, and color purity ([010], [556]).
Kondakova and Park are analogous in the field of organic electric elements.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electric element of Kondakova by substituting the second host compound with Compound 6-8 of Park, as taught by Kondakova and Park.
The motivation of doing so would provide the organic electric element with high luminous efficiency, lifetime, and color purity, based on teaching of Park.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Compound 6-8 of Park includes triazine; therefore, the compound including triazine is within the scope of the second host (electron transporting host) compound of Kondakova. The substitution of the second host compound in the emitting layer of the organic electric element would have been one known element for another known element and would have led to predictable results. See MPEP 
The resultant device comprises a first electrode (ITO), a second electrode (aluminum), and an organic material layer between the two electrodes; wherein the organic material layer comprises a hole transport layer (NPB), an emission auxiliary layer (TCTA), and an emitting layer; the emitting layer comprises a first host compound (30 wt.% TCTA) and a second host compound (62 wt. % Compound 6-8 of Park), and a phosphorescent dopant (Ir(F2ppy)3); and the emitting layer is phosphorescent light emitting layer, meeting all the limitations of claim 1.
The organic electric element of Kondakova as modified by Park, wherein the first host compound is represented by Formula (3-1), wherein 1) L3, L4, L5, Ar3, and Ar4 are the same as defined in claim 1; a and b are each 0; R1, R2, and R8 are each hydrogen; a’ is 0, meeting all the limitation of claim 4.
The organic electric element of Kondakova as modified by Park, wherein the second host compound represented by Formula (2) (Compound 6-8 of Park) is represented by Formula (4), wherein R3, R4, R5, L6, Ar5, X1, A, B, c, d, e are same as defined in claim 1, meeting all the limitations of claim 9.
The organic electric element of Kondakova as modified by Park, wherein A and B in Formula (2) are selected from Formulas (B-1) and (B-2), wherein Z4 to Z50 are CR14; R14 is the same as R3 to R5 in claim 1 (hydrogen); 3) * indicates the position to be condensed, meeting all the limitations of claim 10.
The organic electric element of Kondakova as modified by Park, wherein the second host compound represented by Formula (2) comprises a compound represented by Formula (4-10), claim 11.
The organic electric element of Kondakova as modified by Park, wherein the second host compound represented by Formula (2) (Compound 6-8 of Park) comprises compounds represented by Formula (6-2), wherein R3, R4, R5, R6, R7, L6, L7, Ar5, Ar6, c, d, e, A, and B are the same as defined in claim 1, meeting all the limitations of claim 12.
The organic electric element of Kondakova as modified by Park, wherein the hole transport layer (NPB) and an emitting auxiliary layer (TCTA) are a hole transporting band layer, and the hole transporting band layer comprises a compound represented by Formula (1) (TCTA), meeting all the limitations of claim 15.
The organic electric element of Kondakova as modified by Park, wherein the compounds represented by Formula (1) (TCTA) and (2) (Compound 6-8 of Park) are mixed in a ratio of 1:9 to 9:1 (“30 wt. %: 62 wt. %”) to be included in the emitting layer, meeting all the limitations of claim 16.
The organic electric element of Kondakova as modified by Park, wherein the emitting auxiliary layer comprises a compound represented by Formula (1) (TCTA) and the emitting layer comprises a compound represented by Formula (2) (Compound 6-8 of Park), meeting all the limitations of claim 17. 
Regarding claim 5, the organic electric element of Kondakova as modified by Park reads on all the feature of claims 1, 4, 9-12, and 15-17, as outlined above. 
Assignment of the variable Ar1 of Formula (1) in the first host compound of Kondakova as modified by Park (TCTA) can be switched to Ar3. Similarly, assignment of the variable Ar2 can be switched to Ar3
That is, the first host compound (hole transporting co-host) and the emission auxiliary layer compound of Kondakova (TCTA) have identical structure as Applicant’s Formula (1) in claim 1, wherein: 1) Ar1 and Ar2 are each a C2-C60 heterocyclic group including at least one hetero atom of N (carbazole), Ar3 and Ar4 are each a C6-C60 aryl group (phenyl), Ar3 and Ar4 can be bonded to each other to form a ring (carbazole), with the proviso that where Ar1 and Ar2 form a ring, the compound of Formula (1) is represented by Formula (3); 4) L1, L2, and L5 are each C6-C60 arylene group (phenylene), and L3 and L4 are each single bond, provided that except when L5 is a single bond.
The organic electric element of Kondakova as modified by Park, wherein both Ar3 and Ar4 are a C6-C24 aryl group (phenyl), meeting all the limitation of claim 5.
Regarding claim 7, the organic electric element of Kondakova as modified by Park reads on all the feature of claims 1, 4-5, 9-12, and 15-17, as outlined above. 
The device comprises a first electrode (ITO), a second electrode (aluminum), and an organic material layer between the two electrodes; wherein the organic material layer comprises a hole transport layer (NPB), an emission auxiliary layer (TCTA), and an emitting layer; the emitting layer comprises a first host compound (30 wt.% TCTA) and a second host compound (62 wt. % Compound 6-8 of Park), and a phosphorescent dopant (Ir(F2ppy)3); and the emitting layer is phosphorescent light emitting layer.
The first host compound of Kondakova as modified by Park (TCTA) does not include at least one of L1, L2, L3, L4, or L5 substituted on an m(meta)-position; however, Kondakova teaches another first host compound (hole transporting co-host), mCP ([019], [043]) which includes L5 substituted on an meta-position.

    PNG
    media_image3.png
    163
    498
    media_image3.png
    Greyscale

The first host compound of mCP of Kondakova has identical structure as Applicant’s Formula (1) in claim 1, wherein: 1) Ar1, Ar2, Ar3, and Ar4 are each a C6-C60 aryl group (Ar1, Ar2, Ar3, and Ar4 are phenyl, and Ar1 and Ar2 or Ar3 and Ar4 can be bonded to each other to form a ring; 4) L1, L2, L3, and L4 are each a single bond; L5 is a C6-C60 arylene (phenylene), provided that except when L5 is a single bond.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electronic element of Kondakova as modified by Park by substituting the first host compound with mCP, as taught by Kondakova.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). The substitution of the first host compound of the emitting layer of the organic electric element would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The resultant device (hereafter “organic electric element of Kondakova as modified by Park (3)”) comprises a first electrode (ITO), a second electrode (aluminum), and an organic material layer between the two electrodes; wherein the organic material layer comprises a hole 2ppy)3); and the emitting layer is phosphorescent light emitting layer
The organic electric element of Kondakova as modified by Park (3), wherein the first host compound of mCP, wherein at least one of L1, L2, L3, L4, and L5 of Formula (1) is substituted on an m(meta)-position, meeting all the limitations of claim 7 (the resultant element meets all the limitations of claims 1, 4-5, 7, 9-12, and 15-17).
Regarding claim 13, the organic electric element of Kondakova as modified by Park reads on all the features of claims 1, 4-5, 9-12, and 15-17, as outlined above.
The device comprises a first electrode (ITO), a second electrode (aluminum), and an organic material layer between the two electrodes; wherein the organic material layer comprises a hole transport layer (NPB), an emission auxiliary layer (TCTA), and an emitting layer; the emitting layer comprises a first host compound (30 wt.% TCTA) and a second host compound (62 wt. % Compound 6-8 of Park), and a phosphorescent dopant (Ir(F2ppy)3); and the emitting layer is phosphorescent light emitting layer.
The first host compound (TCTA) of the organic electric element of Kondakova as modified by Park does not meet the limitation of claim 13; however, Kondakova teaches another exemplified first host compound (hole transporting co-host) of NPB ([019]-[020]) which reads on the claim limitation of claim 13.

    PNG
    media_image4.png
    360
    496
    media_image4.png
    Greyscale

The first host compound of NPB of Kondakova has identical structure as Applicant’s Formula (1) in claim 1, wherein: 1) Ar1, Ar2, Ar3, and Ar4 are each a C6-C60 aryl group (Ar1 and Ar4 are naphthyl; Ar2 and Ar3 are phenyl; 4) L1, L2, L3, and L4 are each a single bond; L5 is a C6-C60 arylene group (biphenyl) provided that except when L5 is a single bond.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electronic element of Kondakova as modified by Park by substituting the first host compound with NPB, as taught by Kondakova.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). The substitution of the first host compound (hole transporting host) from the list of exemplified hole transporting host compounds would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The resultant device (hereafter “organic electric element of Kondakova as modified by Park (2)”) comprises a first electrode (ITO), a second electrode (aluminum), and an organic material layer between the two electrodes; wherein the organic material layer comprises a hole transport layer (NPB), an emission auxiliary layer (TCTA), and an emitting layer; the emitting layer comprises a first host compound (30 wt.% NPB) and a second host compound (62 wt. % Compound 6-8 of Park), and a phosphorescent dopant (Ir(F2ppy)3); and the emitting layer is phosphorescent light emitting layer
The organic electric element of Kondakova as modified by Park (2), wherein the first host compound, NPB has identical structure as Applicant’s Compound 2-1 in claim 13, meeting all the limitations of claim 13 (the resultant element meets all the limitations of claims 1, 5, 9-12, and 15-17).
Regarding claim 14, the organic electric element of Kondakova as modified by Park reads on all the features of claim 1, 4-5, 9-12, and 15-17, as outlined above.
The device comprises a first electrode (ITO), a second electrode (aluminum), and an organic material layer between the two electrodes; wherein the organic material layer comprises a hole transport layer (NPB), an emission auxiliary layer (TCTA), and an emitting layer; the emitting layer comprises a first host compound (30 wt.% TCTA) and a second host compound (62 wt. % Compound 6-8 of Park), and a phosphorescent dopant (Ir(F2ppy)3); and the emitting layer is phosphorescent light emitting layer.
Compound 6-8 of Park has similar structure as Applicant’s Compound 3-93. 
The only difference is the substitution position of the fused benzene ring on the carbazole unit (the fused benzene ring is substituted at the substitution position 3 and 4 of the carbazole 
Park teaches adjacent substituents between R3 and R4 can form a benzene ring ([045], [046]) in Park’s Formula 1.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electric element of Kondakova as modified by Park by substituting the substitution position of the fused benzene ring which is fused at R1 and R2 positions of Park’s Compound 6-8 (see Formula 1 to figure out positions of R1-R4) with the fused benzene ring which is fused at R3 and R4 positions, as taught by Park.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). The fused ring position of R3 and R4 are one of exemplified fused ring positions of Park ([045]). Furthermore, benzene ring is one of exemplified fused ring ([046]). Therefore, the substitution of fused benzene ring from the position R1-R2 to R3-R4 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of the substituent position would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The modification provides Applicant’s Compound 3-93.
The resultant device comprises a first electrode (ITO), a second electrode (aluminum), and an organic material layer between the two electrodes; wherein the organic material layer 2ppy)3); and the emitting layer is phosphorescent light emitting layer, meeting all the limitations of claim 14 (the resultant element also all the limitations of claims 1, 4-5, 9-12, and 14-17).
It is noted that Applicant’s Compound 3-93 is one of position isomers of Compound 6-8 of Park. 
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Regarding claims 18-21, the organic electric element of Kondakova as modified by Park reads on all the features of claims 1, 4-5, 9-12, and 15-17, as outlined above.
The comprises a first electrode (ITO), a second electrode (aluminum), and an organic material layer between the two electrodes; wherein the organic material layer comprises a hole transport layer (NPB), an emission auxiliary layer (TCTA), and an emitting layer; the emitting layer comprises a first host compound (30 wt.% TCTA) and a second host compound (62 wt. % Compound 6-8 of Park), and a phosphorescent dopant (Ir(F2ppy)3); and the emitting layer is phosphorescent light emitting layer.
Kondakova discloses a display device (“passive matrix display” in [087]) comprising the organic electric element of the invention (“OLED”) and a control part (“thin film transistors”).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electric element of Kondakova as modified by Park by using the device to make a display device, as taught by Kondakova.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic electric element would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a display device.
The resultant device is a display device comprising the organic electric element of Kondakova as modified by Park, and a control part (thin film transistors) driving the display device, meeting all the limitations of claim 18
The display device of Kondakova as modified by Park comprises the organic electric element of Kondakova as modified by Park; and a control part (thin film transistor) driving the display device, meeting all the limitations of claim 19.
The display device of Kondakova as modified by Park, wherein the organic electric element is an OLED (OLED stands for “organic light emitting device” as described in the instant specification [306]), meeting all the limitations of claim 20.
The display device of Kondakova as modified by Park, wherein the organic electric element is an OLED, meeting all the limitations of claim 21.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kondakova et al. (US 2007/0252516 A1), in view of in view of Park et al. (WO 2013/105747, machine-translated English documents is referred to) as applied to claims 1, 4-5, 7, and 9-21 above, further in view of Yabunouchi et al. (US 2012/0181521 A1, hereafter Yabunouchi).
Regarding claims 3 and 6, the organic electric element of Kondakova as modified by Park reads on all the features of claim 1, 4-5, 9-12, and 15-17, as outlined above.
The device comprises a first electrode (ITO), a second electrode (aluminum), and an organic material layer between the two electrodes; wherein the organic material layer comprises a hole transport layer (NPB), an emission auxiliary layer (TCTA), and an emitting layer; the emitting layer comprises a first host compound (30 wt.% TCTA) and a second host compound (62 wt. % Compound 6-8 of Park), and a phosphorescent dopant (Ir(F2ppy)3
The first host compound (TCTA) of the organic electric element of Kondakova as modified by Park does not have all the variables, L1 through L5. 
The first host compounds of Kondakova has the following general structure (“hole transporting co-host” in [018]).

    PNG
    media_image5.png
    157
    672
    media_image5.png
    Greyscale

wherein Ar1-Ar4 are independently selected from aromatic groups; n can be 0; and R3-R10 can be hydrogen ([018]). 
Kondakova teaches that any suitable hole transporting compound can be the first host compound (“hole transporting host” in [236]). Kondakova further teaches a triarylamine compound can be the first host compound ([236]).
Yabunouchi discloses a triarylamine compound (“aromatic amine derivative” in [030]; general structure, Formula (1) in [030]) used as a hole transporting layer material of an organic electric element (“organic EL device” in [024], [069], [071]).
Yabunouchi exemplifies a triarylamine compound ([073], the 2nd compound on page 6, hereafter “Compound p6-2”).

    PNG
    media_image6.png
    272
    637
    media_image6.png
    Greyscale

The compound of Yabunouchi (Compound P6-2) has identical structure of Applicant’s Formula (1), wherein: 1) Ar1, Ar2, Ar3, Ar4, and Ar5 are each a C6-C60 aryl group (phenyl) or a C2-C60 heterocyclic group including at least one hetero atom of O (dibenzofuran); 4) L1, L2, L3, and L4 are each a C6-C60 arylene group (phenylene); L5 is a C6-C60 arylene group (biphenyl) provided that except when L5 is a single bond.
Yabunouchi teaches that the triarylamine compound of the invention is less liable to be crystalized and provides improved yield in producing the organic EL device, and the organic EL device comprising the compound provides long lifetime ([023]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electric element of Kondakova as modified by Park by substituting the first host compound of TCTA with Compound P6-2 of Yabunouchi, as taught by Kondakova and Yabunouchi.
The motivation of doing so would provide a compound which is less liable to be crystallized and provides improved yield in producing an organic EL device and long lifetime when it is used in an organic EL device, based on teaching of Yabunouchi.
Furthermore, the Compound P6-2 of Yabunouchi is within the scope of the first host compound (hole transporting host) of Kondakova because it is a triarylamine derivative. The 
The resultant device comprises a first electrode (ITO), a second electrode (aluminum), and an organic material layer between the two electrodes; wherein the organic material layer comprises a hole transport layer (NPB), an emission auxiliary layer (TCTA), and an emitting layer; the emitting layer comprises a first host compound (30 wt.% Compound P6-2) and a second host compound (62 wt. % Compound 6-8 of Park), and a phosphorescent dopant (Ir(F2ppy)3); and the emitting layer is phosphorescent light emitting layer, meeting all the limitations of claim 1.
The organic electric element of Kondakova in view of Park and Yabunouchi, wherein L1, L2, L3, L4, and L5 in Formula (1) are each independently Formulas (A-1) or (A-7), wherein R8 and R9 are each hydrogen; a’, d’, and c’ are each 0, meeting all the limitations of claim 3.
The organic electric element of Kondakova in view of Park and Yabunouchi, wherein at least one of Ar3 and Ar4 in Formula (1) is a dibenzofuran compound, meeting all the limitations of claim 6 (the resultant element also all the limitations of claims 1, 3, 5-6, 9-12, and 15-17).

Claims 1, 4-5, 8-12, 15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Katakura et al. (US 2011/0006670 A1, hereafter Katakura), in view of Lee et al. (US 2006/0103298 A1, hereafter Lee) and Park et al. (WO 2013/105747, machine-translated English documents is referred to).
Regarding claims 1, 4-5, 8-12, 15, and 17, Katakura discloses an organic electric element (“organic electroluminescence element” in [023]; Organic EL element 1-4 in [341]-[348] and Table 1) comprising a first electrode (ITO in [341]), a second electrode (aluminum in [347]), and an organic material layer between the two electrodes; wherein the organic material layer comprises a hole transport layer (“Positive hole transport compound 1”, “CuPc” in [342]), an emission auxiliary layer (“Positive hole transport compound 1”, NPB in [340], [351]) and an emitting layer; the emitting layer comprises a first host compound (“light emitting host” in [148]; Compound I-4 in Table 1), and a dopant (“phosphorescent emitting compound” in [023]; Compound D-9 in [191], [342]); and the emitting layer is phosphorescent light emitting layer.
Katakura further discloses a display device ([290]; “1” in Fig. 1; “pixel” in [306], [309]) comprising an organic electric element (“10” in [315]-[316] and Fig. 3) and a control part (transistor “11” and “12” in [315]-[316] and Fig. 3).
Katakura does not disclose a specific organic electric element wherein the first host compound meets the limitation of claim 8. However, Katakura teaches the first host compound (Compound I-20 in [116]), as shown below.

    PNG
    media_image7.png
    258
    499
    media_image7.png
    Greyscale

The first host compound I-20 of Katakura has identical structure as Applicant’s Formula (3) in claim 1, wherein: 1) Ar1, Ar2, Ar3, and Ar4 are each a C6-C60 aryl group (phenyl), wherein Ar1 and Ar2 or Ar3 and Ar4 may be bonded to each other to form a ring, with the proviso that where Ar1 and Ar2 form a ring, the compound of Formula (1) is represented by Formula (3); 4) L1, L2, L3, and L4 are each a single bond; L5 is a C2-C60 heterocyclic group (dibenzothiophene) provided that except when L5 is a single bond.
The emission auxiliary layer compound of NPB of Katakura has identical structure as Applicant’s Formula (1) in claim 1, wherein: 1) Ar1, Ar2, Ar3, and Ar4 are each a C6-C60 aryl group (Ar1 and Ar4 are naphthyl; Ar2 and Ar3 are phenyl; 4) L1, L2, L3, and L4 are each a single bond; L5 is a C6-C60 arylene group (biphenyl) provided that except when L5 is a single bond.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electronic element of Katakura (Organic EL element 1-4) by substituting the first host compound with Compound I-20 of Katakura, as taught by Katakura.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of the first host compound of the emitting layer of the organic electric element would have been one known 
The resultant device comprises a first electrode (ITO), a second electrode (aluminum), and an organic material layer between the two electrodes; wherein the organic material layer comprises a hole transport layer (CuPc), an emission auxiliary layer (NPB) and an emitting layer; the emitting layer comprises a first host compound (Compound I-20 of Katakura), and a dopant (Compound D-9 of Katakura); and the emitting layer is phosphorescent light emitting layer.
Katakura teaches that the first host compound can be used in combination with plural host compounds ([195]).
Katakura does not exemplify the second host compound, which meets the limitation of claim 1.
Lee discloses organic electric element (“OLED device”) wherein the emitting layer comprises two host materials and a phosphorescent dopant ([028]).
Lee teaches that use of two host materials in the emitting layer of an organic electric element is beneficial because the second host material can suppress crystallization of the first host material ([028], [031]).
Lee further teaches that the first host material can be carbazoles ([029]) and the second host material can be triazine ([031]).
The Compound of Katakura (Compound I-20) is a carbazole-based compound.
However, Lee does not exemplifies a specific second host compound which meets the limitation of Applicant’s Formula (2).
Park disclose a compound having general structure of Formula 1 ([042]) and exemplifies a specific compound, Compound 6-8 ([093]), wherein Compound 6-8 of Park includes triazine.
The compound 6-8 of Park has identical to Applicant’s Formula (2), as outlined above. 
Park teaches the compound of the invention can be used as host material of the emitting layer of an organic electric device ([032], [542]).
Park further teaches the organic electric element comprising the compound of the invention provides high luminous efficiency, lifetime, and color purity ([010], [556]).
Katakura, Lee, and Park are analogous in the field of host material used for organic electric elements.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electronic element of Katakura by adding a second host compound of Park, as taught by Lee and Park.
The motivation of doing so would provide the organic electric element with suppressed crystallization and high luminous efficiency, lifetime, and color purity, based on teaching of Lee and Park.
Furthermore, Compound 6-8 of Park includes triazine; therefore, the compound is within the scope of the second host compound of Lee. The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The resultant device comprises a first electrode (ITO), a second electrode (aluminum), and an organic material layer between the two electrodes; wherein the organic material layer comprises a hole transport layer (CuPc), an emission auxiliary layer (NPB) and an emitting layer; the emitting layer comprises a first host compound (Compound I-20 of Katakura), a second host compound (Compound 6-8 of Park), and a phosphorescent dopant (Compound D-9 of Katakura); and the emitting layer is phosphorescent light emitting layer, meeting all the limitations of claim 1.
The organic electric element of Katakura, as modified by Lee and Park, wherein the first host compound (Compound I-20 of Katakura) is Formula (3-3), wherein L3, L4, L5, Ar3, and Ar4 are the same as in claim 1; 2) a and b are 0; 3) R1, R2, R8, and R9 are each hydrogen; 4) f’ and g’ are 0; and 5) Y is S, meeting all the limitation of claim 4.
The organic electric element of Katakura, as modified by Lee and Park, wherein both Ar3 and Ar4 are a C6-C24 aryl group (phenyl), meeting all the limitation of claim 5.
The organic electric element of Katakura, as modified by Lee and Park, wherein the first host compound (Compound I-20 by Katakura) is represented by Formula (3-20) of claim 8, wherein: 1) Ar1, Ar2, Ar3, and Ar4 are each a C6-C60 aryl group (phenyl), wherein Ar1 and Ar2 or Ar3 and Ar4 may be bonded to each other to form a ring; L1, L2, L3, and L4 are each a single bond; 2) R8 and R9 are hydrogen; 3) f’ and g’ are 0, meeting all the limitation of claim 8.
The organic electric element of Katakura, as modified by Lee and Park, wherein the second host compound represented by Formula (2) (Compound 6-8 of Park) is represented by Formula (4), wherein R3, R4, R5, L6, Ar5, X1, A, B, c, d, e are same as defined in claim 1, meeting all the limitations of claim 9
The organic electric element of Katakura, as modified by Lee and Park, wherein A and B in Formula (2) are selected from Formulas (B-1) and (B-2), wherein Z4 to Z50 are CR14; R14 is the same as R3 to R5 in claim 1 (hydrogen); 3) * indicates the position to be condensed, meeting all the limitations of claim 10.
The organic electric element of Katakura as modified by Lee and Park, wherein the second host compound represented by Formula (2) comprises a compound represented by Formula (4-10), wherein Ar5, L6, R3-R5, X1, X2, c and e are same as defined in claim 1, and d is 0, meeting all the limitations of claim 11.
The organic electric element of Katakura, as modified by Lee and Park, wherein the second host compound represented by Formula (2) (Compound 6-8 of Park) comprises compounds represented by Formula (6-2), wherein R3, R4, R5, R6, R7, L6, L7, Ar5, Ar6, c, d, e, A, and B are the same as defined in claim 1, meeting all the limitations of claim 12.
The organic electric element of Katakura, as modified by Lee and Park, wherein the hole transport layer (CuPc) and an emitting auxiliary layer (NPB) are a hole transporting band layer, and the hole transporting band layer comprises a compound represented by Formula (1) (NPB), meeting all the limitations of claim 15.
The organic electric element of Katakura, as modified by Lee and Park, wherein the emitting auxiliary layer comprises a compound represented by Formula (1) (NPB) and the emitting layer comprises a compound represented by Formula (2) (Compound 6-8 of Park), meeting all the limitations of claim 17. 
Regarding claims 18-21
The device comprises a first electrode (ITO), a second electrode (aluminum), and an organic material layer between the two electrodes; wherein the organic material layer comprises a hole transport layer (CuPc), an emission auxiliary layer (NPB) and an emitting layer; the emitting layer comprises a first host compound (Compound I-20 of Katakura), a second host compound (Compound 6-8 of Park), and a phosphorescent dopant (Compound D-9 of Katakura); and the emitting layer is phosphorescent light emitting layer
Katakura discloses a display device ([290]; “1” in Fig. 1; “pixel” in [306], [309]) comprising an organic electric element (“10” in [315]-[316] and Fig. 3) and a control part (transistors “11” and “12” in [315]-[316] and Fig. 3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electric element of Katakura, as modified by Lee and Park by using the device to make a display device, as taught by Katakura.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic electric element would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a display device.
The resultant device is a display device comprising the organic electric element of Katakura, as modified by Lee and Park, and a control part (transistors “11” and “12” in [315]-[316] and Fig. 3 of Katakura) driving the display device, meeting all the limitations of claim 18
The display device of Katakura, as modified by Lee and Park comprises the organic electric element of Katakura, as modified by Lee and Park; and a control part (transistors “11” and “12” in [315]-[316] and Fig. 3 of Katakura) driving the display device, meeting all the limitations of claim 19.
The display device of Katakura, as modified by Lee and Park, wherein the organic electric element is an OLED (OLED stands for “organic light emitting device” as described in the instant specification [306]), meeting all the limitations of claim 20.
The display device of Katakura, as modified by Lee and Park, wherein the organic electric element is an OLED, meeting all the limitations of claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786